Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP 2005-297858) in view of Hata (JP 2011-255684).
Regarding claim 1, Yugawa discloses [Figures 1-6] a pneumatic tire 2 with a sound control sheet 5 (noise suppressing member), the pneumatic tire 2 comprising: a pneumatic tire 2 including a belt (tire structural member) (see Figures 1 and 6 for belt location); a sound control sheet 5 (noise suppressing member) made of air cap sheet material 6 formed in a long strip shape (sheet- shaped member) [Yugawa, Paragraph 0021], having bulging portions 8 (convex portions) which bulge from an inner surface side of the pneumatic tire 2 toward a cavity interior so that sound can be irregularly reflected and disturbed to prevent reflection, suppressing cavity resonance.
5 (noise suppressing member) is attached to the tire cavity surface without using an adhesive so that the sound control sheet 5 (noise suppressing member) may be easily removed from the pneumatic tire 2.
Hata teaches [Figures 1-4] a pneumatic tire comprising a sound absorbing member 10 (noise suppressing member), wherein the pneumatic tire includes a belt cover layers 8 (tire structural member) comprising a belt layer 7 made of steel cords (a magnetic body) [Hata, Paragraph 0025], and magnets 11 are mounted to the sound absorbing material 10 (noise suppressing member), at which magnetic force (attractive force) is generated between the magnets 11 and the steel belt layer 7 (tire structural member formed from a magnetic body), the magnets holding the sound absorbing material 10 (noise suppressing member) at an inner peripheral surface of the pneumatic tire [Hata, Paragraphs 0021-0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yugawa with the teachings of Hata for the tire to have a tire structural member formed from a magnetic body and have magnets attached to the noise suppressing member so that the attractive magnetic force is generated between the magnets and the magnetic body to hold the noise suppressing member at an inner surface of the pneumatic tire. Doing so would allow for a tire noise reduction device which is able to be peeled off an inner peripheral surface of a tire, realizing an improvement in durability and realizing an excellent adaptability to various tire sizes [Hata, Paragraph 0008 and 0013].

8 (tire structural member) comprising a belt layer 7 (reinforcing layer) that is formed form steel cords [Hata, Paragraph 0025].

Regarding claim 3, Yugawa and Hata teach the invention of claim 1 above. Hata teaches [Figures 1-4] the belt layer 7 (reinforcing layer) being a belt.

Regarding claims 4 and 7-8, Yugawa and Hata teach the invention of claims 1-3 above. Yugawa discloses [Figures 1 and 6] the belt (tire structural member) being provided at an inner peripheral surface of the pneumatic tire 2 (see Figures 1 and 6 for belt location). The phrase “at an inner peripheral surface” is interpreted to be broad enough to reasonably encompass a tire structural member embedded within a tire frame member near the tire inner surface.

Regarding claims 5 and 9-11, Yugawa and Hata teach the invention of claims 1-4 above. Yugawa discloses [Figures 1-2 and 6] a tire 2 and rim 3 assembly; and the pneumatic tire 2 with the sound control sheet 5 (noise suppressing member) mounted on the rim 3 [Yugawa, Paragraphs 0015-0016].

Regarding claim 6, Yugawa discloses [Figures 1-6] a sound control sheet 5 (noise suppressing member) made of air cap sheet material 6 formed in a long strip shape (sheet- shaped member) [Yugawa, Paragraph 0021], having bulging portions 8 (convex portions) which bulge from an inner surface side of the pneumatic tire 2 toward a cavity interior so that sound can be irregularly reflected and disturbed to prevent reflection, suppressing cavity resonance.
Yugawa does not specifically a magnetic body and that magnets are attached to the noise suppressing member, at which attractive force is generated between the magnets and the magnetic 5 (noise suppressing member) is attached to the tire cavity surface without using an adhesive so that the sound control sheet 5 (noise suppressing member) may be easily removed from the pneumatic tire 2.
Hata teaches [Figures 1-4] a sound absorbing member 10 (noise suppressing member), wherein a pneumatic tire includes a belt cover layers 8 (tire structural member) comprising a belt layer 7 made of steel cords (a magnetic body) [Hata, Paragraph 0025], and magnets 11 are mounted to the sound absorbing material 10 (noise suppressing member), at which magnetic force (attractive force) is generated between the magnets 11 and the steel belt layer 7 (tire structural member formed from a magnetic body), the magnets holding the sound absorbing material 10 (noise suppressing member) at an inner peripheral surface of the pneumatic tire [Hata, Paragraphs 0021-0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yugawa with the teachings of Hata for the tire to have a tire structural member formed from a magnetic body and have magnets attached to the noise suppressing member so that the attractive magnetic force is generated between the magnets and the magnetic body to hold the noise suppressing member at an inner surface of the pneumatic tire. Doing so would allow for a tire noise reduction device which is able to be peeled off an inner peripheral surface of a tire, realizing an improvement in durability and realizing an excellent adaptability to various tire sizes [Hata, Paragraph 0008 and 0013].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749